DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13-14 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Barker et al., US Patent 5,861,084.

    PNG
    media_image1.png
    749
    482
    media_image1.png
    Greyscale

Regarding claim 1, Barker et al. discloses an elevator compensation assembly (see fig 1-2), comprising: tie down mechanism (26) including at least one compensation sheave (30) having an outer surface (see fig 2) configured to engage at least one compensation rope member (24); at least one damper (38) associated with the tie down mechanism (26) for resisting movement of the tie down mechanism (26) in at least one direction (vertically as shown in fig 1-2); and at least one detector (54) that detects movement (via vibrations in 24 – see column 3, lines 1-22) of the tie down mechanism (26) along the at least one direction (as described above) and provides an output (to controller) indicating at least one characteristic (vibration amplitude) of the detected movement (as described above).
Regarding claim 11, Barker et al. discloses a method of monitoring an elevator compensation assembly (see fig 1-2) that includes a tie down mechanism (26) having at least one compensation sheave (30) and at least one damper (38) associated with the tie down mechanism (26) for resisting movement of the tie down mechanism (26) in at least one direction (vertically as shown in fig 1-2), the method comprising: detecting (via 54) movement of the tie down mechanism (26) along the direction (as described above) using at least one detector (54) associated with the tie down mechanism (26), and generating an output (to controller) indicating at least one characteristic (vibration amplitude) of the detected movement (as described above).
Regarding claim 13, Barker et al. discloses the method of claim 11, comprising determining if the detected movement (as described above) satisfies a first criterion (excessive movement exceeding a predetermined distance – column 3, lines 5-6) and wherein the output (signal to tensioning mechanism – column 3, lines 7-8) includes an indication based on the detected movement (as described above) satisfying the first criterion (as described above).
Regarding claim 14, Barker et al. discloses the method of claim 13, wherein the first criterion comprises a threshold amplitude (column 3, line 6) of the detected movement (as described above), and the output corresponds to an alert (activation of pump and pistons) when the amplitude of the detected movement (as described above) exceeds the threshold amplitude (column 3, lines 5-6).
Regarding claim 16, Barker et al. discloses the method of claim 13, comprising determining if the detected movement (as described above) satisfies a second criterion (reduced sway amplitude - column 3, lines 15-16) and wherein the output includes an indication based on the detected movement satisfying the second criterion (see column 3, lines 15-22).

Allowable Subject Matter
For the reasons identified in the office action dated 2/18/2022, claims 2-10, 12, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.  On page 7 of the Remarks, Applicant argues that the sensors detect horizontal movement of the ropes and therefore they do not provide an indication of the vertical movement of the tie down mechanism.  Examiner respectfully disagrees.  The amplitude of the horizontal movement detected by the detector is directly indicative of the movement of the tie down mechanism.  The claim does not require that the detector directly detects the vertical movement, merely that it detects movement of tie down mechanism, which it does by monitoring sway in the rope.  Therefore Barker et al. reads on the disputed limitation and Applicants argument is not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654